Order unanimously affirmed without costs. Memorandum: Applying a "balancing of public interests” approach (see, Matter of County of Monroe [City of Rochester], 72 NY2d 338), we conclude that the Town of Grand Island was immune from its own zoning regulations when it installed floodlights at tennis courts and at a softball diamond situated in a town park. Accordingly, Special Term properly granted defendants’ motion for summary judgment dismissing plaintiffs’ first and second causes of action. (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — summary judgment.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.